Exhibit Quarterly Report to Holders of Contingent Value Obligations For the Quarter Ended March 31, 2008 May 19, To Holders of Contingent Value Obligations: Overview There are currently 98.6 million Contingent Value Obligations (CVOs) issued and outstanding. CVOs were issued as a result of the Progress Energy, Inc. (Progress Energy or the Company) and Florida Progress Corporation share exchange, which occurred on November 30, 2000. For every Florida Progress Corporation share owned at that time, one CVO was issued. Each CVO represents the right of the holder to receive contingent payments, based on the net after-tax cash flow generated by the synthetic fuels plants previously owned by Solid Energy LLC, Ceredo Synfuel LLC, Solid Fuel LLC and Sandy River LLC (“the Earthco plants”). Qualifying synthetic fuels plants entitled their owners to federal income tax credits based on the barrel of oil equivalent of the synthetic fuels produced and sold by these plants. In the aggregate, holders of CVOs are entitled to payments equal to 50 percent of any net after-tax cash flow generated by the Earthco plants in excess of $80 million per year for each of the years 2001 through 2007. The synthetic fuels tax credit program expired on December 31, 2007. As disclosed in previous reports, some of the tax credits generated by the Earthco plants in the years 2001 through 2007 were not realized nor included in net after-tax cash flows for those years and are available to be realized in the future. CVO holders may be entitled to receive payments related to those carryforward tax credits, in addition to payments related to net after-tax cash flows. If any of these carryforward tax credits are realized, CVO holders will receive payments equal to 50 percent of the following amount: realized carryforward tax credits minus any amount by which net after-tax cash flow for the year in which they were generated was less than $80 million. Payments will not generally be made to CVO holders until audit matters are resolved for the years of the tax returns in which the tax credits giving rise to the payments are realized. The Company cannot predict when the tax credits previously generated will be realized or when the audit matters for the tax return years in which tax credits are realized will be resolved. Based on past tax audit experience, the Company’s tax audits could take many years to resolve. For purposes of calculating CVO payments, net after-tax cash flows include the taxable income or loss for the Earthco plants adjusted for depreciation and other noncash items plus income tax benefits, and minus income tax incurred. The total amount of net after-tax cash flow for any year will depend upon the final determination of the income tax benefits realized and the income taxes incurred after completion of the income tax audits. Thus, the estimated after-tax cash flow generated by the Earthco plants could increase or decrease due to changes in income taxes for the year. This is only an overview of the terms of the CVOs. The legal documents governing the CVOs contain significant additional information, including information concerning the realization of tax credits carried forward and payments of disposition proceeds. Summary of Net After-Tax Cash Flows and Carryforward Tax Credits The net after-tax cash flow and tax credits carried forward for the years 2001 through 2007 were as follows: (in millions) Operation Year Net after-tax cash flow Tax credits generated but not realized or included in net after-tax cash flow 2001 $2.6 $87.5 2002 4.3 93.5 2003 79.7 89.9 2004 88.3 38.3 2005 (48.9) 86.3 2006 34.5 - 2007 (89.3) 54.9 As discussed below, the amounts of net after-tax cash flows for the years 2001 through 2003 are now final due to resolution of the Company’s tax audits for those years. The net after-tax cash flows for the years 2004 and after remain estimates, subject to revision based on final resolution of the Company’s tax audits for the years 2004 and after. Tax credits of $25.4 million generated in 2001 were realized in 2006 and included in net after-tax cash flow for 2006. As discussed in “Carry Back of Tax Credits” below, if tax credits generated in 2007 are carried back to 2006, the $25.4 million of tax credits generated in 2001 will be displaced and will be available to be realized in the future. In this event, the amount of tax credits generated in 2001 but not realized will be increased to $112.9 million. Realization of Carryforward Tax Credits The Company currently estimates that in the first quarter of 2008, it will not realize any carryforward tax credits. The amount of realized tax credits is an estimate and is dependent on, among other things, the Company’s taxable income for the entire year. The actual amount of tax credits realized in this quarter may ultimately vary substantially from this amount. Adjustments for Previous Periods Net after-tax cash flow estimates for the years 2001 through 2007 are subject to adjustment based on final resolutions of the Company’s tax audits. All tax audit matters for the years ended December 31, 2001 through 2003 have been resolved, and the revised net after-tax cash flows for those years are as follows: (in millions) 2001 2002 2003 Solid Energy LLC $0.1 $(9.3) $16.3 Ceredo Synfuel LLC (7.6) 12.6 46.6 Solid Fuel LLC 14.1 (2.3) 4.4 Sandy River Synfuel LLC (4.0) 3.3 12.4 Tax credits of $87.5 million, $93.5 million and $89.9 million, respectively, were generated in the years ended December 31, 2001, 2002 and 2003, but not realized or included in the net after-tax cash flows presented above. Material Developments as of May 19, 2008 Sale of Ceredo Synfuel LLC In March 2007, the Company sold its 100 percent partnership interest in Ceredo Synfuel LLC (Ceredo), which is one of the Earthco plants, to a third-party buyer. In addition, the Company entered into an 2 agreement to operate Ceredo on behalf of the buyer. At closing, the Company received cash proceeds of $10 million and a nonrecourse note receivable of $54 million.
